Citation Nr: 0304709	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  96-37 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a seizure disorder.  

(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) will be the subject of a 
later decision.)  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to May 1992.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which denied the benefits sought.  
Following receipt of the veteran's timely appeals, in a 
decision of May 2000, the Board found the above-captioned 
issues to be well grounded under the laws then extant, and 
remanded those issues back to the RO for further development.  
With respect to the issue involving entitlement to service 
connection for a seizure disorder, the Board finds that the 
requested development has been completed to the extent 
practicable, and the case is now before the Board for 
adjudication.  

The Board is currently undertaking additional development 
with respect to the issue of entitlement to service 
connection for PTSD pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the development is completed, 
the Board will provide adequate notice of development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903)).  
After giving the required notice, and after reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing that issue.  




FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue involving entitlement to 
service connection for a seizure disorder.  

2.  The veteran has been diagnosed with a seizure disorder 
which has been linked by objective medical evidence to his 
active service.  


CONCLUSION OF LAW

A seizure disorder was incurred during the veteran's active 
service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred a seizure disorder as a 
result of striking his head due to a fall from an aircraft 
wing during his active service.  Accordingly, he maintains 
that service connection for a seizure disorder is warranted.  
In such cases, the VA has a duty to assist the veteran in 
developing facts which are pertinent to such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for entitlement to 
service connection for a seizure disorder.  The veteran has 
been provided with notice of what evidence the VA would 
obtain, and the evidence he was to provide with respect to 
his claim for service connection.  In that regard, the Board 
concludes that the discussions as contained in the initial 
rating decision, in the subsequent statement and supplemental 
statements of the case, in the May 2000 BVA decision, and in 
correspondence to the veteran dated in August 2000, October 
2000, and March 2001 have effectively provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claim.  The 
Board finds that such documents are essentially in compliance 
with the VA's revised notice requirements.  By that 
correspondence, the veteran was advised of the evidence 
necessary to substantiate his claim for service connection, 
and what evidence was necessary to show that the claimed 
seizure disorder was incurred in service.  He was informed of 
what evidence the VA would attempt to obtain, and what 
evidence he was responsible for providing.  In addition, via 
the above-captioned correspondence, the veteran was advised 
of the relevant statutes and regulations as were applicable 
to his claim, and of his rights and duties under the VCAA.  
He was further advised of the evidence obtained pursuant to 
the Board's May 2000 Remand.  To the extent that any VCAA 
notice requirements may not have been fulfilled, the Board 
observes that given its decision in this case, the benefit 
affected by the notice requirement has been granted.  
Accordingly, the veteran is not prejudiced by any potential 
deficiency in VCAA notice requirements, and it is unnecessary 
for the Board to provide additional notice regarding 
evidentiary development to the veteran as such would only add 
unnecessary delay to adjudication of the issue addressed 
here.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all available clinical 
treatment records as identified by the veteran.  To that end, 
the Board concludes that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable disposition of the issue of entitlement to service 
connection for a seizure disorder has been identified and 
obtained.  The evidence of record includes the veteran's 
service personnel and service medical records, post-service 
clinical treatment records, reports of VA rating 
examinations, and statements made by the veteran in support 
of his claim.  In addition, the Board observes that the 
veteran and his wife appeared before a Hearing Officer at the 
RO and provided personal hearing testimony in support of his 
claim.  

The Board notes that pursuant to the directives contained in 
its May 2000 Remand, the veteran was afforded a VA rating 
examination for the express purpose of determining whether 
any diagnosed seizure disorder was incurred as a result of 
any incident of his active service.  The rating examination 
was conducted, and the examiner addressed the specific 
questions as requested by the Board to the extent 
practicable.  Accordingly, in light of the foregoing, the 
Board concludes that scheduling the veteran for further 
rating examinations would likely result in unnecessary delay, 
and would not add anything of substance to the evidentiary 
record.  The Board is unaware of any additional relevant 
evidence which is available in connection with the claim 
involving entitlement to service connection for a seizure 
disorder, and concludes that all reasonable efforts have been 
made by the VA to obtain the evidence necessary to 
substantiate the veteran's claim in that regard.  Therefore, 
the Board finds that no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2002).  While the VCAA has eliminated 
the well-grounded claim requirement, however, the claimed 
disability or disease must still be shown to exist by a 
medical diagnosis.  Further, a medical nexus must still be 
established between the claimed disability and an injury or 
disease incurred in service, or otherwise due to a service-
connected disability.  

The veteran contends that he currently suffers from a seizure 
disorder which was incurred in service.  At one point, the 
veteran claimed that his diagnosed seizure disorder was 
incurred as a result of pancreatitis.  The veteran also 
variously reported that his seizures began in 1989, and had 
actually begun well before service when he was between the 
ages of eight and thirteen.  However, after his claim for 
service connection for pancreatitis was denied by an August 
1998 rating decision, he then claimed that his seizure 
disorder was incurred due to a blow to the head which he 
claimed to have sustained while serving as an aircraft 
mechanic in Spain during the Persian Gulf War in 1991.  

The veteran's service medical records do not show that he 
experienced "seizures" per se.  Rather, the records reflect 
that the veteran was seen for complaints of light-headedness.  
In January 1990, the veteran was involved in a motor vehicle 
accident.  At the time, he stated that he "felt alright" 
and that he had struck the steering wheel with his chest and 
had snapped his head back.  He was not shown to have 
sustained any lacerations or bruises, and did not lose 
consciousness.  The veteran had a prior conviction for 
driving under the influence of alcohol (DUI), and admitted to 
having consumed "two beers" at the time of the January 1990 
accident.  The service medical records show that the veteran 
had been treated on numerous occasions for what was diagnosed 
in February 1990 as Axis I alcohol abuse, and was admitted on 
an inpatient basis in March 1990 for alcohol rehabilitation.  
The records show that the veteran was generally noncompliant 
with his alcohol treatment, and in September 1991, he was 
diagnosed with pancreatitis and hepatitis secondary to his 
alcohol abuse.  Further, in September 1991, the veteran 
complained of experiencing dizziness, difficulty breathing, 
and numbness and cramps in his extremities after drinking one 
can of beer.  At that time, he also reported experiencing 
nausea and vomiting which were also attributed to his 
continued ingestion of large amounts of alcohol.  The 
veteran's in-service diagnoses included Axis I alcohol abuse, 
but did not include seizures or a seizure disorder.  It also 
appears from a review of all of the available service medical 
records that the veteran's discharge from service was brought 
about due to his repeated noncompliance with alcohol 
treatment programs.  

Post service clinical treatment records dating from 
approximately March 1992 through July 1999 show that the 
veteran continued to experience problems with alcohol, and 
that he was admitted for treatment for alcohol-induced 
hepatitis and pancreatitis very shortly after service.  A 
treatment record dated in May 1992 shows that the veteran was 
admitted for treatment for four days after experiencing 
shaking in all extremities, followed by rapid respiration and 
shortness of breath after having awakened from a nap on his 
couch.  The veteran denied experiencing any numbness or 
tingling in his hands at that time, but indicated that he had 
nearly passed out.  He was diagnosed with alcoholic 
hepatitis, pancytopenia, hyponatremia, and hypokalemia, all 
secondary to alcohol consumption.  

In June 1994, the veteran described an episode of weakness in 
which he fell to the floor after watching television.  He 
indicated that he had arisen from the couch, walked upstairs, 
felt weak, and fell to the floor.  He indicated that he did 
not experience any head trauma or loss of consciousness.  The 
veteran's wife indicated that his hands shook, he experienced 
body tremors, and that he was unresponsive to tactile 
stimulation or questions for the two-to-three minute duration 
of the episode.  The veteran had been drinking beer in 
significant quantities within 12 hours of the event, and had 
been admitted for withdrawal seizures.  The treating 
physician noted that that the veteran's bone marrow was toxic 
secondary to alcohol intake.  The veteran was diagnosed with 
alcohol withdrawal seizures, alcoholic hepatitis, chronic 
pancreatitis, thrombocyclopenia, hypomagnesaemia, and 
hypokalemia, all secondary to alcohol abuse.  In February 
1995, the veteran was seen for ongoing problems secondary to 
alcohol abuse.  These problems were noted to be manifested as 
seizures accompanied by the veteran's usual complaints of 
weakness, dizziness, and nausea.  The treating physician 
observed that the veteran claimed to have gone into tonic 
clonic convulsions with drooling saliva and loss of 
consciousness.  

In March 1995, during the course of a clinic visit, the 
veteran reported that he had experienced a head concussion in 
an automobile accident at age seven, without loss of 
consciousness.  He reported experiencing "blackouts" on 
three occasions in the past month, and indicated that these 
episodes had increased in frequency since 1989.  The 
veteran's provisional diagnosis was "seizure secondary to 
old head trauma?", and his final diagnosis was seizure 
secondary to old head trauma versus alcohol withdrawal 
(unlikely).  In addition, a further treatment note dated in 
March 1995 shows that the veteran had a lump on the front of 
his head after sustaining a concussion secondary to striking 
his head on concrete during a blackout.  At that time, the 
veteran had reported experiencing blackouts from age 8 to age 
13, and again beginning in 1989.  He claimed that these 
blackouts involved an initial flash of light, followed by 
palpitations, blackout, slight disorientation, weakness, and 
urinary and fecal incontinence, with his eyes rolling up into 
his forehead.  

The veteran's complaints of seizures continued, and in April 
1995, his treating physician noted that his history of having 
experienced head trauma in childhood was consistent with his 
symptoms of a generalized tonic clonic seizure.  The veteran 
underwent a VA rating examination in May 1995, in which he 
complained of having experienced seizures since 1989.  The 
examiner concluded with a diagnosis of "seizure disorder - 
on Dilantin."  No clinical findings were offered to support 
that diagnosis, however.  The relevant body systems were 
shown to be normal on examination.  The veteran was seen 
again in June 1995 for complaints of nausea, vomiting, 
headaches, and stress, but he refused to discuss his symptoms 
further because he felt that the clinic would only address 
his problem with alcohol abuse.  His treating physician 
concluded with diagnoses of seizure disorder "probably due 
to head trauma," alcohol abuse with a history of 
pancreatitis and hepatitis, with alcohol withdrawal seizure.  

The veteran continued to seek treatment for seizures in 
August and December 1995, and in January, July, and August 
1996.  During these periods, he indicated that his symptoms 
generally included dizziness, slurred speech, and white 
flashes in the visual field followed by generalized 
convulsions.  He underwent a CT scan in August 1996 in which 
he was found to have mild cerebellar and frontal lobe 
atrophy.  However, there was no evidence of mass lesion on 
the CT scan of his head.  

From April 1997 through October 1998, the veteran received 
treatment for seizures, and he underwent an EEG examination 
in November 1997.  The report of the EEG examination, 
conducted by L. L. R., M.D., showed that the veteran had an 
abnormal EEG reading.  He was shown to have a mild slowing of 
background and focal run of seizure activity noted at T-6 on 
the right or on the right temporal region.  Dr. R. appears to 
have concluded that the results were consistent with a 
seizure disorder.  Further, in December 1997, the veteran 
underwent a VA rating examination in which he was noted to 
have a history of seizures secondary to alcohol withdrawal.  
The examining physician concluded with a diagnosis of seizure 
disorder, but with no findings specific to the veteran's 
claimed symptomatology.  In March 1998, the veteran underwent 
an additional VA rating examination in which he was found to 
have experienced grand mal seizures claimed as secondary to a 
head injury.  However, the neurological portion of that 
examination was normal.  

At the May 1997 personal hearing at the RO, the veteran and 
his wife appeared and testified that he had been involved in 
a "freak automobile accident" in service, and attended a 
squadron party the following day.  According to the veteran, 
he was observed drinking at that party, and was referred to a 
substance abuse program where he was "locked up for six 
weeks."  He indicated that he completed his alcohol 
treatment in April 1990 and then attended alcoholics 
anonymous (AA).  The veteran testified that he only drank on 
an "occasional" basis afterwards.  During the Persian Gulf 
War, the veteran testified that he served in Spain, and 
suffered a head injury during a fall he experienced while 
attempting to install an engine on the wing of a C-130 cargo 
aircraft.  He stated that he was sent to the infirmary, was 
pronounced fit for duty, and that he was not found to have 
sustained any injuries.  According to the veteran, he 
experienced an epileptic-like seizure some three months 
afterwards and claimed that he was denied reenlistment due to 
recurrent seizures.  After his alleged seizures, the veteran 
testified that he was directed to work in a tool shed, 
dispensing tool kits to mechanics.  Prior to that, he 
indicated that his duties had consisted of performing 
maintenance on various Air Force cargo aircraft, including C-
5s, C-141s, and C-130s.  

The veteran stated that in September 1991, he had been 
admitted to Tripler U.S. Army Hospital after having 
experienced a seizure.  However, the veteran stated that he 
was informed that his problems were due to alcohol abuse.  
The veteran claimed that he had not been drinking at the 
time, but that he had alcohol on his breath.  According to 
the veteran, he was told by a neurologist that alcohol could 
not cause seizures.  He indicated that he continued to 
experience seizures approximately once per week, and took 
medication including Dilantin.  The veteran stated that if 
his body heated up, he would experience a seizure.  

The report of an October 1998 VA rating examination included 
a diagnosis of toxic clonic seizure disorder, probably 
complex, partial.  The examiner noted that the veteran had 
alcohol withdrawal seizures in the past, but that he now had 
seizures which had occurred while he was allegedly off 
alcohol.  The examiner offered that the etiology of the 
seizures was uncertain, but that they may have been related 
to the veteran's self-reported history of a childhood head 
trauma.  He also noted that the veteran had related the onset 
of his seizures to his active service.  

Also in October 1998, the veteran was admitted to the 
Kapiolani Medical Center, and was diagnosed with acute 
seizure disorder.  In addition, he was found to have what was 
characterized as a new onset of type II diabetes mellitus.  
The veteran had complained of having experienced seizures 
with nausea, vomiting, and diarrhea.  While noting that the 
veteran now had diabetes, the treating physicians did not 
offer any clinical findings specific to the veteran's claimed 
seizures other than noting his self-reported symptoms.  

A letter from Dr. R., dated in July 1999 was received, 
indicating that she had treated the veteran for some two 
years.  Dr. R. stated that the veteran's November 1997 EEG 
report showed temporal lobe seizure focus.  She also 
indicated that the veteran had a history of alcohol abuse 
with chronic pancreatitis.  She offered her opinion that 
those were separate issues.  Dr. R. stated that the veteran 
had related a history of having sustained a head injury with 
loss of consciousness while serving on active duty in Spain, 
and that he reported experiencing his first seizure 
approximately four months after the alleged injury.  Dr. R. 
offered her opinion that she felt that the veteran's claimed 
in-service head injury and his seizures were related.  She 
went on to state that while several EEG examinations 
conducted by the VA showed normal results, she was able to 
catch the veteran's seizure "focus" after a recent event to 
establish focality.  

Following the Board's May 2000 Remand, a letter dated in 
December 1999 was received from Dr. R. in which she indicated 
that she wished to comment further regarding the veteran's 
claimed seizure disorder.  According to Dr. R., the veteran 
described having experienced a 15-foot fall from the wing of 
an aircraft in or about August 1991.  She stated that the 
veteran advised her that he had undergone treatment at a 
"MASH Unit hospital" at that time.  She indicated that on 
first examining the veteran, an EEG test clearly showed a 
seizure focus in the temporal lobe suggesting the presence of 
a partial seizure disorder.  She went on to state that when 
generalization was present, such represented a clear focus in 
the brain.  In addition, Dr. R. offered that alcohol-induced 
seizures did not result in abnormal EEGs typically, and that 
prior to 1992, the veteran had been seen for a variety of 
problems, but none of the diagnoses involved seizures.  After 
1992, however, she stated that the veteran's primary 
complaints revolved around seizures.  With respect to head 
trauma as a cause of seizures, Dr. R. stated that the usual 
time frame from the incurrence of a head injury to the onset 
of seizures ranged from six months to two years.  She offered 
that the veteran may or may not have experienced seizures due 
to alcohol, but that the nature of seizures after 1992 in 
addition to abnormal EEGs suggested a seizure focus or brain 
scar causing the seizures.  Such strongly suggested that head 
trauma was involved.  Dr. R. conceded that she was unable to 
find any reference to the incurrence of a head injury in the 
veteran's service medical records, however.  She nonetheless 
concluded that it was her opinion that the veteran had 
seizures which were service related.  

In a subsequent letter received from Dr. R., dated in May 
2000, she stated that she had treated the veteran since 1997, 
and that she had reviewed an EMS report dated in May 1992.  
While the report did not state whether or not the veteran had 
a seizure, according to Dr. R., it did describe a clinical 
scenario very similar to what the veteran experienced during 
subsequent documented seizures.  She went on to state that 
the veteran had an abnormal EEG and a seizure disorder.  She 
stated that there were no antecedent records of such prior to 
the veteran's military service, and concluded that she 
believed that the veteran's focal temporal lobe seizure focus 
was service-related based upon her review of the previous 
records.  

A letter dated in March 2000 was received from another 
treating physician, C.B.C.L, M.D..  According to Dr. L., he 
had treated the veteran for the past three years and that he 
had treated the veteran for a seizure disorder as well as for 
other physical problems.  Dr. L. did not, however, offer any 
opinion with respect to the veteran's seizure disorder.  

Pursuant to the directives contained in the Board's May 2000 
Remand, the veteran was afforded a VA rating examination in 
December 2000.  The report of that examination shows that the 
veteran stated that he had fallen from the wing of an 
aircraft and had sustained an injury to his head.  The 
examiner went on to note the veteran's self-reported symptoms 
of his seizures, including flashes of light and convulsions.  
According to the examiner, the veteran's most recent seizure 
occurred the previous June.  The examiner noted that the 
veteran was under the care of Dr. R., and that while the 
veteran had been diagnosed with seizures in the past, he also 
had a number of other factors including chronic alcoholism 
which presented a confusing disability picture.  On 
examination, the veteran was not shown to have any 
neurological deficits or gross abnormalities.  The examiner 
found that the veteran's seizure disorder appeared to be 
under good control with moderate doses of medication.  With 
respect to the etiology of the veteran's seizure disorder, 
the examiner stated that a reported previous head injury the 
veteran had experienced in childhood did not appear to be a 
factor in his current seizure disorder, because the currently 
diagnosed seizures did not occur until the veteran was 32 
years of age.  In addition, the examiner stated that the 
veteran's alcohol-related seizures did not preclude the 
occurrence of other non-alcohol related seizures.  Based on 
the premise that the veteran sustained a head injury in 
service, the examiner stated that it was his opinion that the 
veteran's seizures were incurred as a result of his active 
service.  

After it was pointed out to the physician who had conducted 
the December 2000 rating examination that there was no 
documented evidence to show that the veteran had ever 
sustained a head injury in service, he offered a follow-up 
addendum report to the December 2000 examination in January 
2001.  According to the VA examiner, after a re-review of the 
objective medical evidence contained in the veteran's claims 
file, he was unable to find anything in those records 
pertaining to any alleged head trauma.  The examiner went on 
to state, however, that it was possible that the veteran may 
not have received treatment for his alleged head trauma, 
although it was his belief that the veteran's self-reported 
history was correct and honest.  In any event, the examiner 
concluded that as he was unable to find any documentation 
that the alleged head trauma occurred in service, he was 
unable to state with certainty whether or not the veteran's 
seizure disorder was service connected.  

The VA rating examiner conducted a additional VA rating 
examination in June 2001.  In the report of that examination, 
he noted that he had seen the veteran previously, and 
referred back to the prior examination reports of December 
2000 and January 2001.  According to the examiner, there 
previously appeared to have been some confusion as to the 
nature of the alleged disability and concerning the questions 
being asked in connection with the requested examination.  
The examiner stated that the veteran did not appear to have 
experienced any seizures in service, and none of the 
available treatment records or medical opinions supported 
such conclusion.  The examiner further noted that the 
majority of the veteran's medical problems resulted from 
chronic alcohol abuse, and also observed that after returning 
to the United States from Spain where he had been stationed 
during the Gulf War, the veteran had fallen from a bicycle, 
but did not then lose consciousness or have a seizure.  The 
examiner again conceded that the veteran's alleged fall from 
the aircraft wing in Spain was undocumented anywhere in the 
claims file.  He offered that a likely explanation, assuming 
the veracity of the veteran's assertions, was that he was 
only given a cursory check to determine if medical attention 
was necessary, and that such incident would not likely have 
been made part of his permanent medical record.  The examiner 
stated that the hospitalizations the veteran underwent 
throughout 1991 were the result of alcohol intake, and that 
there was no indication that they were due to any sort of 
head injury per se.  The examiner offered that he tended to 
believe the veteran's account of having sustained a head 
injury in service, and that it was entirely plausible that he 
could have experienced seizures well after service as a 
result of such injury.  He concluded, however, that there was 
no objective medical evidence of record to disclose that the 
veteran had actually experienced a head injury in service.  

The Board has carefully evaluated the foregoing evidence, and 
while there are a number of unresolved questions surrounding 
the issue of whether or not the veteran actually sustained a 
head injury in service, concludes that after resolving all 
reasonable doubt in the veteran's favor, the preponderance of 
the evidence supports his claim for service connection for a 
seizure disorder.  The Board recognizes here that there is no 
documented evidence that the veteran actually sustained a 
head injury in service, and that he was reduced in rank and 
ultimately discharged from service as a result of his 
habitual alcohol abuse and noncompliance with alcohol 
treatment programs.  Even so, despite the lack of 
corroboration of the veteran's account of sustaining a head 
injury in service, the Board finds that the evidence 
presented is at least in equipoise, and that after resolving 
all reasonable doubt in his favor, finds that the evidence 
supports his claim for service connection.  

Here, the objective medical evidence clearly shows that the 
veteran suffers from some sort of seizure disorder which has 
been distinguished from his other symptoms attributable to 
alcohol abuse.  Of greatest significance, the Board notes 
that statements contained in the December 1999 and subsequent 
May 2000 letters received from Dr. R., the veteran's treating 
neurologist, clearly indicate that the veteran suffered from 
a seizure disorder with a focal point in his brain that did 
not result from alcohol abuse.  Moreover, by that 
correspondence, she offered her opinion, supported by a 
medical rationale that the veteran's seizure disorder was 
incurred as a result of his active service.  

The Board observes that those diagnoses attributing the 
veteran's diagnosed seizures to his active service appear to 
be based on the premise that he had sustained a head injury 
in service.  The veteran's assertions that he sustained a 
head injury in service have not been corroborated by any of 
the supporting documentation, and the VA neurologist who 
examined the veteran in December 2000 and June 2001 conceded 
that the veteran's alleged head injury in service could not 
be verified by the objective medical evidence, but 
nonetheless expressed his opinion that the veteran's seizure 
disorder could have been incurred as a result of the 
veteran's active service, even though such could not be 
stated with certainty.  The Board finds, without conceding 
the veteran's assertions that he sustained a head injury 
after falling from the wing of an aircraft, that the evidence 
supports a finding that it is at least as likely as not that 
his diagnosed non-alcoholic seizure disorder was incurred as 
a result of some incident of his active service.  While the 
VA rating examiner's initial reports were based on faulty or 
unverified premises, and his subsequent findings were 
equivocal at best, the findings offered by Dr. R. in her 
letters of December 1999 and May 2000 are sufficient to 
establish that the medical evidence here is at least in 
equipoise, notwithstanding assertions that the veteran's 
seizures may have been due to a head injury.  While it is 
unclear as to whether the veteran sustained any sort of head 
injury in service, it appears likely that he could have 
sustained such an injury while intoxicated, and the Board 
finds Dr. R's assessment to be sufficient to suggest a 
plausible nexus between the veteran's seizure disorder and 
his active service.  The Board further notes that there is no 
objective medical evidence which expressly contradicts Dr. 
R's conclusions.  Accordingly, the Board finds that after 
resolving all reasonable doubt in the veteran's favor, 
service connection for a seizure disorder is granted.  




ORDER

Service connection for a seizure disorder is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

